When a cause at issue is regularly called for trial and come the parties, "the defendant in person and by attorney," and "says nothing in bar or preclusion of the plaintiff's demand," and thereupon the court enters judgment nil dicit with writ of inquiry, proceeds to impanel a jury, and hear the evidence, the defendant, making no objection to the form of judgment, nor to the evidence offered, nor asking any instructions to the jury, must be taken on appeal to have waived, abandoned, or withdrawn pleas theretofore filed. Such is the case here, as shown by the affirmative recitals of the judgment, aided by the presumptions indulged in the absence of a bill of exceptions. Bryant v. Simpson, 3 Stew. 339, 342; Dearing v. Smith, 4 Ala. 432, 436; Hutchison v. Powell, 92 Ala. 619, 622, 9 So. 170; Linch v. Scott, 18 Ala. App. 630, 93 So. 326.
In some of the early cases it was held that where the judgment was silent as to the presence of the defendant at the trial, it would be presumed in aid of the judgment that he was present and withdrew or abandoned his pleas.
This view was departed from in later decisions, and the case of McCollom v. Hogan, 1 Ala. 515, stating this doctrine, was declared overruled by the later decisions in Barnard v. Irwin,8 Ala. App. 544, 548, 62 So. 963, approved by this court on certiorari, Ex parte Irwin, 184 Ala. 666, 63 So. 1027.
But a review of the cases does not disclose that the principles announced in the above-cited cases, where the record affirmatively shows the presence of the defendant at the time of the trial, have been departed from. The distinction is important. When the defendant is in court, called upon to present his defense, and presents none, surely there is no duty upon the court to make and submit the issue for him.
In Wildsmith v. Graves, 209 Ala. 294, 96 So. 230, the judgment entry showed that the defendant, "being solemnly called, came not," etc. The judgment was declared to be neither by default nor nil dicit. Said the court:
"The effect of the pleas of the general issue was to cast upon the plaintiff the burden of proving his cause of action, and it was not sufficient to submit to the jury the question of the amount of damages only."
See, also, Garnett v. Scott, 207 Ala. 263, 92 So. 408.
In Clements v. Mayfield Woolen Mills, 128 Ala. 332,29 So. 10, the defendant appeared, pleaded, requested instructions to the jury, and took a bill of exceptions on appeal. This decision goes to the effect that the defendant may stand on the weakness of the plaintiff's evidence, and because he offers no proof does not warrant a judgment nil dicit cutting him off from such defense. The rule thus declared is not to be questioned.
In Barnard v. Irwin, 8 Ala. App. 544, 62 So. 963, a distinction is drawn between pleas of the general issue, or other pleas casting upon the plaintiff the burden of making out his case, and pleas setting up an affirmative defense wherein the burden is on defendant. In cases of the latter class the pleas admit plaintiff's cause of action, and, upon failure to appear and prove the matter in avoidance, a judgment by default or nil dicit, notwithstanding such pleas on file, will not call for a reversal on appeal. Hutchison v. Powell, 92 Ala. 619,9 So. 170; Dougherty v. Colquitt, 2 Ala. 337.
In a suit upon a promissory note or other unconditional promise to pay a certain sum, while the general denial puts in issue the existence of the paper sued upon and casts upon the plaintiff the burden to introduce the instrument, it does not put in issue the execution of the paper. Inasmuch as the instrument is the evidence of the amount of the debt and is offered in proof of that fact, it seems a judgment by default or nil dicit in such case will not be disturbed on appeal, although a plea of the general issue is on file. Brandon v. Leeds State Bank, 186 Ala. 519, 65 So. 341.
But the present case is governed by the rule that, where the defendant is present in court at the time of trial, called upon to present his pleas, but declines so to do, and keeps silent while a judgment nil dicit is entered and a writ of inquiry executed, all intendments will be held against him.
The facts appearing affirmatively from the judgment here, together with the absence of a bill of exceptions showing objections on the trial, the pleas must be held to have been waived, abandoned, or withdrawn. To hold otherwise is to reverse the all prevailing rule that error must affirmatively appear, and all reasonable presumptions must be indulged to support the judgment.
The writ of certiorari is granted, the judgment of reversal vacated, and the cause remanded to the Court of Appeals.
All the Justices concur. *Page 149